Citation Nr: 1549479	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  09-44 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for hypertension, to include as secondary to service-connected non-Hodgkin's lymphoma.

2. Entitlement to service connection for a kidney disorder, to include as secondary to service-connected non-Hodgkin's lymphoma.

3. Entitlement to service connection for a skin disorder, to include as secondary to service-connected non-Hodgkin's lymphoma.

4. Entitlement to service connection for a foot disorder, to include as secondary to service-connected non-Hodgkin's lymphoma.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1958 to October 1960 and from February 1961 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction over this case was subsequently transferred to the RO in Los Angeles, and that office forwarded the appeal to the Board.

In July 2015, the Veteran testified at a Travel Board hearing before the undersigned.  A transcript of the hearing is of record.

In October 2015, the Veteran submitted a formal claim of entitlement to an increased rating for bilateral peripheral neuropathy and entitlement to service connection for bilateral peripheral neuropathy of the upper extremities, a nerve disorder of the back, chronic fatigue, a heart disorder and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ) and are therefore referred for appropriate action.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Further development of the appeal is required, to include obtaining outstanding records and an addendum opinion.  In July 2009, the Veteran submitted a VA Form 21-4142 requesting that the RO obtain treatment records relating to lymphoma from Catholic Healthcare West and Spanish Hills Medical Group.  There is no indication that the RO attempted to obtain these records.  While the Veteran has already been granted service connection for non-Hodgkin's lymphoma, he contends that lymphoma also caused the disabilities currently on appeal.  Hence, these records are potentially relevant and should be obtained.  At the time these forms were submitted, i.e., in July 2009, the VA Form 21-4142 was effective only for 180 days from the date of signature.  Given the passage of more than 180 days, the forms are no longer valid.  The Veteran therefore must be requested to reauthorize the release of his private medical records.

Additionally, a number of VA treatment records are outstanding.  The Veteran has stated that he has received treatment through the VA Greater Los Angeles Healthcare System.  While the claims file indicates that he has received treatment through these facilities as early as June 2000, there are only a handful of records dated prior to June 2009.  Hence, any outstanding records prior to this date, as well as after September 2014, should be obtained.

As to the claim of entitlement to service connection for a skin disorder, an addendum opinion is needed.  While an April 2014 VA contract examiner concluded that the Veteran's eczema and rosacea of the face were not related to service, he failed to provide a rationale.  Similarly, although the examiner also observed incidental findings of tinea pedis, cysts on the torso and thighs, and torso lipomas status-post-excision with scars, he failed to address whether they were related to service or service-connected non-Hodgkin's lymphoma.  Significantly, the Board's review of the service treatment records reveals a number of in-service notations related to the skin, including left thigh seborrheic keratosis, allergic rash on the back of the leg, dermatitis, and rashes on the arms, chest and lower abdomen.

As to the claimed kidney disorder, a January 1965 separation examination noted that the Veteran had a kidney infection in 1965.  While VA treatment records do not reveal a diagnosed kidney disorder, they do show diagnoses of proteinuria and a July 2012 laboratory finding indicating that his Glomerular Filtration Rate was close to the threshold considered indicative of chronic kidney disease.  To the extent subsequently obtained evidence substantiates a current kidney disorder, further development, to include an examination and opinion, should be conducted.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran and his representative a letter requesting that the appellant provide sufficient information and a signed and dated authorization, via a VA Form 21-4142 (Authorization and Consent to Release Information) to enable VA to obtain any relevant private medical records, including any outstanding private treatment associated with Catholic Healthcare West and Spanish Hills Medical Group.

If the Veteran provides a new completed release form authorizing VA to obtain these treatment records, then attempt to obtain them with at least one follow-up request if no reply is received.

2. Obtain any outstanding treatment records associated with the VA Greater Los Angeles Healthcare System prior to June 2009 and from September 2014 to the present.  If the AOJ cannot locate such records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

3. Thereafter, forward the entire claims file in electronic records to the examiner who prepared the April 2014 VA contract skin disorders opinion or, if that examiner is unavailable, to another suitably qualified VA examiner.  The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records and lay statements.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale should be provided for that conclusion.  If additional examination is indicated, it should be scheduled in accordance with applicable procedures.

For each skin disorder identified at the April 2014 examination, the examiner should provide an opinion as to whether it is at least as likely as not that it is in any way related to service.  The examiner should also address whether it is at least as likely as not that any skin disorder was caused or aggravated (permanently made worse) by service-connected non-Hodgkin's lymphoma.

4. Arrange for a VA examination to ascertain the presence and etiology of a kidney disorder, if any.  All indicated tests should be accomplished and all findings reported in detail.  The electronic claims folders must be made available to the examiner in conjunction with the examinations.  Any relationship between current findings and those recorded in service should be detailed.  If there is any relationship between the onset or aggravation of a kidney disorder and the service connected non-Hodgkin's lymphoma, that relationship should be detailed.  If there is no relationship that should also be set out.  A medical rationale should be set forth for all pertinent findings.

5. After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.

6. After completing any additional development deemed necessary, readjudicate the claims.  If evidence is received which suggests additional examinations, especially as to secondary service connection are indicated, those examinations should be conducted.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







